In an action to recover damages for personal injuries, the defendant Richard Hockfield appeals from an order of the Supreme Court, Kings County (Harkavy, J.), dated September 14, 2005, which denied his motion for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is reversed, on the law, with costs, and the motion of the defendant Richard Hockfield for summary judgment dismissing the complaint insofar as asserted against him is granted.
The defendant Richard Hockfield established, as a matter of law, that he did not negligently operate his vehicle (see HouChing Chou v Wong, 34 AD3d 642 [2006]; Pena v Santana, 5 AD3d 649 [2004]). In opposition, the plaintiff failed to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557, 563 [1980]; Berkshire Nursing Ctr., Inc. v Novello, 13 AD3d 327, 328-329 [2004]). Accordingly, the Supreme Court should have granted Hockfield’s motion for summary judgment dismissing the complaint insofar as asserted against him. Schmidt, J.E, Crane, Fisher and Dickerson, JJ., concur.